United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Spring, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1335
Issued: October 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 19, 2007 appellant filed a timely appeal from the February 23, 2007 decision of
the Office of Workers’ Compensation Programs denying her request for an oral hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the issue of
appellant’s entitlement to a hearing.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing as
untimely. On appeal, appellant contended that she did not receive the decision until
November 8, 2006, which was less than 30 days prior to December 1, 2006, when she mailed her
hearing request.
FACTUAL HISTORY
On September 12, 2006 appellant, a 49-year-old letter carrier, filed a traumatic injury
claim, Form CA-1, alleging that she injured her right shoulder and arm as she attempted to roll

up the window in her postal vehicle. On October 4, 2006 Dr. Bernard Albina, an orthopedic
surgeon, diagnosed possible torn rotator cuff.
By decision dated October 30, 2006, the Office denied appellant’s claim on the grounds
that her medical evidence did not provide any statements of causation or a reasoned medical
opinion that her current condition was caused by the employment event.
In a letter dated November 20, 2006, appellant requested an oral hearing of the
October 30, 2006 decision, which she stated was postmarked November 1, 2006. The hearing
request was sent in an express mail envelope with metered postage dated November 20, 2006
and a postmark dated December 1, 2006.
By decision dated February 23, 2007, the Office denied appellant’s request for a hearing
on the grounds that it was not timely filed. It noted that the decision being appealed was dated
October 20, 20061 and that the appeal was not postmarked until December 1, 2006, which was
more than 30 days later. The Office stated that appellant could submit additional medical
information and request reconsideration of the October 30, 2006 decision.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act,2 concerning a
claimant’s entitlement to a hearing before an Office hearing representative, states: “Before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary under subsection (a) of this section is entitled, on request made within
30 days after the date of the issuance of the decision, to a hearing on his claim before a
representative of the Secretary.”
The Board has held that section 8124(b)(1) is unequivocal in setting forth the time
limitation for requesting hearings. A claimant is entitled to a hearing as a matter of right only if
the request is filed within the requisite 30 days.3 The regulations provide that a hearing is “a
review of an adverse decision by a hearing representative” and that a claimant could choose
between two formats: an oral hearing or a review of the written record.4 These regulations also
provide that the request for either type of hearing “must be sent within 30 days (as determined by
postmark or other carrier’s date marking) of the date of the decision for which a hearing is
sought.”5

1

This is a typographical error, as the date on the decision is October 30, 2006.

2

5 U.S.C. § 8124(b)(1).

3

Leona B. Jacobs, 55 ECAB 753 (2004); Ella M. Garner, 36 ECAB 238 (1984).

4

20 C.F.R. § 10.615.

5

20 C.F.R. § 10.616.

2

ANALYSIS
The Office’s merit decision was dated October 30, 2006.6 A claimant is not entitled to an
oral hearing as a matter of right unless it is postmarked within 30 days of the issuance of the
decision. The Office regulations state that the 30-day time limitation is based on the decision’s
issuance, not its receipt by a claimant.7 In this case, the thirtieth day following the issuance of
the decision was November 29, 2006. As indicated by appellant’s argument on appeal and the
postmark on the envelope, the request for oral hearing was mailed on December 1, 2006. Since
this is more than 30 days after the issuance of the October 30, 2006 Office decision, the Board
finds that appellant is not entitled to an oral hearing as a matter of right.
Although appellant’s request for an oral hearing was untimely, the Office has
discretionary authority with respect to granting the request and the Office must exercise such
discretion.8 In this case, the Office advised appellant that the issue could be addressed through
the reconsideration process and the submission of new evidence. This is considered a proper
exercise of the Office’s discretionary authority.9 There is no evidence of an abuse of discretion
in this case.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing.

6

Appellant alleged that the October 30, 2006 decision was postmarked on November 8, 2006, but did not provide
any corroborating evidence of this.
7

20 C.F.R. § 10.616(a).

8

20 C.F.R. § 10.607(a).

9

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 23, 2007 is affirmed.
Issued: October 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

